Citation Nr: 1137448	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hearing loss.  

2.  Entitlement to service connection for a claimed foot disorder to include tinea pedis and onychomycosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the RO.

The Veteran initiated the appeal of the denial of service connection for tinnitus; however, the RO granted the claim in April 2008.

The Veteran also initiated an appeal of the initial rating assigned with the grant of service connection for posttraumatic stress disorder, but his Substantive Appeal limited the appeal to the issues listed on the preceding page.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the exposure to harmful noise levels incident to his duties while serving in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

The recent VA examination in June 2007 recorded the Veteran's history of extensive exposure to hazardous noise levels while serving as a helicopter crewman and door gunner during his service, including under combat conditions while in the Republic of  Vietnam.  

The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his service.  The rationale expressed was only that the Veteran's hearing was normal in service.  

Under existing case law, the absence of a hearing loss disability in service in not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The evidence of a current hearing loss disability and a medically sound basis for linking such disability to service might be a basis for granting service connection for hearing loss.  Id.

While the Veteran's was noted to have been normal during service, the VA examiner did not address the Veteran's lay assertions of having experienced hearing problems shortly after his noise exposure during service.   

To the extent that these assertions are found to be credible and sufficient to establish a continuity of symptomatology referable to the claimed hearing loss, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing disability as likely as not had its clinical onset following the Veteran's extensive exposure to acoustic trauma during service, including in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for a bilateral sensorineural hearing loss is granted.  


REMAND

The Veteran asserts that his bilateral foot condition initially described as jungle rot is due to an injury in service when a 55 gallon tank of jet fuel fell on his toes.

Although the Veteran reported that the claimed disability has been ongoing since service, he only identified having VA treatment, beginning in January 2006.   

The January 2006 VA treatment record shows that, prior to going to VA, the Veteran had a private primary care physician at Southington Medical Associates.  Since these treatment records might contain information pertinent to the appeal, these records should be sought.

In addition, the Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed foot condition.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify any private health care provider who has treated the Veteran for the claimed foot condition since service.  With the Veteran's assistance, to include obtaining the necessary authorization to obtain treatment records, the RO should attempt to obtain copies of all clinical records from any identified treatment source.  Specifically, copies of all  records should be requested from Southington Medical Center.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

The RO also should notify the Veteran that he may submit medical evidence or treatment records to support his claims. 

2.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral foot disorder.  

The claims folder and a copy of this REMAND should be made available to the examiner for review. 

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether any of the Veteran has a current bilateral foot disability that at least as likely as not (a 50 percent or more probability) is due to the reported injury or another event or incident of his period of active service.

A complete rationale must be provided for each opinion expressed.  If the examiner finds that an opinion cannot be offered without resort to speculation, then the examiner should indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative.

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,11 Vet. App. 268 (1998).

5.  After completing all indicated development to the extent possible, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





Department of Veterans Affairs


